 Inthe Matter OfSAGINAWCABINET COMPANY, EMPLOYERandUNTIEDAUTOaIOBILEWORKERSOF AMERICA,AFL,PETITIONERCase No. 7-R-9495SUPPLEMENTAL DECISIONANDORDERApril 29, 1948Pursuant to a Decision and Direction of Election 1 issued by theBoard on February 27, 1947, an election by secret ballot was conductedon March 26, 1947.At the close of the election, the parties werefurnished a Tally of Ballots, which shows that 256 valid votes wereeast, of which 20 were for the Petitioner, 132 were for SaginawWoodworkers Federation, Local No. 1,2 herein called the Federation,94 were for United Furniture Workers of America, CIO, herein calledthe CIO, 10 were cast against the participating labor organizations,and that 15 votes were challenged.On March 31, 1947, the CIO filed objections to the conduct of theelection.Thereafter, onJuly24, 1917, the Regional Director issuedhisReport on Objections, finding that the objections did not raisesubstantial and material issues with respect to the election.However,because the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director conducted a furtherinvestigation to determine the eligibility of those persons whose ballotswere challenged.Oil July 24, 1947, the Regional Director issuedhisReport on Challenged Ballots in which he recommended thatchallenges to 14 of the 15 challenged ballots be overruled, that theseballots be opened and a further tally made, and that a SupplementalTally of Ballots setting forth the consolidated tally be issued withappropriate recommendations.The Federation and the CIO are not in compliance with Section 9(f), (g), and (h) of the Act.Under these circumstances, includingthe fact that more than a year has elapsed since the holding of the1Matter ofSaginaw Cabinet Company,72 N. L.R. B. 951.3 Incorrectly designated elsewhere in the record as Saginaw Woodworkers Union, LocalNo. 177 N. L.R. B., No. 65._406 SAGINAW CABINET COMPANY407election, we do not believe that any practical purpose would be servedby continuing this proceeding.3We shall dismiss the petition with-out considering the CIO's objections to the election or the validityof the challenged ballots and without prejudice to the filing of a newpetition.'ORDERIT IS IIEREI3Y ORDERED that the petition for investigation and certifica-tion of representatives of employees of Saginaw Cabinet Company,Saginaw, Michigan, filed by United Automobile Workers of America,AFL, be, and it hereby is, dismissed without prejudice.3SeeMatter of EdoAir(;) aftCorpoi ation, 76 N L R B 447 ;Matter of NeptunellcteiCompany,74N.L R B. 390 CfMatter of Hardwwicke-Etter Company,75N L R B 992.4Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in this case to a three-member panel consisting of ChairmanHerzog and Members Reynolds and Murdock